Case: 15-50101      Document: 00513766584         Page: 1    Date Filed: 11/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                      No. 15-50101                               FILED
                                                                         November 18, 2016

JOSE DURAN,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:14-CV-73


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jose Duran, Texas prisoner # 1737234, was convicted of aggravated
assault with a deadly weapon and sentenced to 60 years of imprisonment. The
district court entered final judgment dismissing Duran’s petition for relief
under 28 U.S.C. § 2254. Duran now seeks a certificate of appealability (COA)
from this court and seeks leave to proceed in forma pauperis (IFP).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50101    Document: 00513766584     Page: 2   Date Filed: 11/18/2016


                                 No. 15-50101

      Although Duran filed two notices of appeal from interlocutory orders, he
did not file a notice of appeal from the final judgment, and consequently we are
without jurisdiction to entertain an appeal from that judgment. See Bowles v.
Russell, 551 U.S. 205, 214 (2007); Jackson v. Decker, 451 F.2d 348, 349 (5th
Cir. 1971). Also, we have no jurisdiction to review the orders denying Duran’s
motion to amend the petition and denying Duran IFP status on appeal, as
those orders were not final and appealable See Wallace v. Cty. of Comal, 400
F.3d 284, 291 (5th Cir. 2005); see also Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997). We note additionally that our authority to grant or deny a COA
depends on the existence of a final order by the district court. See 28 U.S.C.
§ 2253(a), (c)(1). Consequently, a COA is DENIED, this appeal is DISMISSED
for lack of jurisdiction, and Duran’s IFP motion is DENIED.




                                       2